This cause was consolidated with cause No. 20255,152 Okla. 246, 4 P.2d 19, and cause No. 20256, 152 Okla. 255,4 P.2d 29. The decision in the consolidated cause was this day rendered in cause No. 20255 between the same parties. The law announced therein is applied herein.
The judgment of the trial court is reversed, and cause is remanded, with directions to the trial court to dismiss the action.
LESTER, C. J., CLARK, V. C. J., and HEFNER, CULLISON, SWINDALL, and McNEILL, JJ., concur. RILEY, J., absent. KORNEGAY, J., dissents.